Case: 19-12101    Date Filed: 09/23/2019   Page: 1 of 6


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 19-12101
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 1:06-cr-00457-RWS-ECS-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

JUSTIN L. MARINO,

                                                             Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                               (September 23, 2019)

Before WILSON, JILL PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:

      Justin L. Marino appeals the eight-month sentence of imprisonment imposed

following the revocation of his supervised release.
              Case: 19-12101     Date Filed: 09/23/2019    Page: 2 of 6


      We review the reasonableness of the district court’s sentence upon

revocation of supervised release for an abuse of discretion. United States v.

Trailer, 827 F.3d 933, 935 (11th Cir. 2016). Issues not argued in the appellant’s

initial brief are abandoned. United States v. Moran, 778 F.3d 942, 985 (11th Cir.

2015).

      Upon finding by a preponderance of the evidence that a defendant has

violated a condition of supervised release, the district court may revoke the term of

supervised release and impose a term of imprisonment after considering certain

factors set forth in 18 U.S.C. § 3553(a). United States v. Sweeting, 437 F.3d 1105,

1107 (11th Cir. 2006); see also 18 U.S.C. § 3583(e)(3).

      We examine whether the sentence was substantively reasonable in light of

the totality of the circumstances and the § 3553(a) factors. Trailer, 827 F.3d at

936. On substantive reasonableness review, we may vacate the sentence only if we

are left with the definite and firm conviction that the district court committed a

clear error of judgment in weighing the § 3553(a) factors to arrive at an

unreasonable sentence based on the facts of the case. United States v. Irey, 612
F.3d 1160, 1190 (11th Cir. 2010) (en banc). The district court clearly errs when its

sentence fails to meet the parsimony principle that the sentence be “sufficient, but

not greater than necessary, to comply with the purposes set forth in” § 3553(a)(2).

Id. at 1196 (citing 18 U.S.C. § 3553(a)). The § 3553(a) factors that a court must


                                          2
              Case: 19-12101     Date Filed: 09/23/2019    Page: 3 of 6


consider in imposing a sentence for a revocation of supervised release include:

(1) the nature and circumstances of the offense and the history and characteristics

of the defendant; (2) the need for the sentence imposed to (a) afford adequate

deterrence to criminal conduct, (b) protect the public from further crimes of the

defendant, and (c) provide the defendant with needed educational or vocational

training, medical care, or other correctional treatment; (3) the sentencing range

established by the guidelines; (4) the pertinent policy statements of the Sentencing

Commission; (5) the need to avoid unwarranted disparities; and (6) the need to

provide restitution to any victims of the offense. 18 U.S.C. § 3583(e); see also 18

U.S.C. § 3553(a)(1), (a)(2)(B)-(D), (a)(4)-(7).

      The weight to be given each § 3553(a) factor is also within the district

court’s sound discretion. United States v. Kuhlman, 711 F.3d 1321, 1327 (11th

Cir. 2013). However, a district court can abuse its discretion when it (1) fails to

consider relevant factors that were due significant weight, (2) gives significant

weight to an improper or irrelevant factor, or (3) commits a clear error of judgment

by balancing the proper factors unreasonably. Id. at 1326-27. Although we do not

presume that a sentence within the guideline range is reasonable, we ordinarily

expect it to be reasonable. United States v. Hunt, 526 F.3d 739, 746 (11th Cir.

2008). A sentence well below the statutory maximum also “points strongly to

reasonableness.” United States v. Nagel, 835 F.3d 1371, 1377 (11th Cir. 2016).


                                          3
              Case: 19-12101     Date Filed: 09/23/2019    Page: 4 of 6


      The maximum prison term that a defendant can be required to serve

following revocation depends on the classification of the underlying felony

conviction. See 18 U.S.C. § 3583(e)(3). A conviction for enticement of a minor to

engage in sexual activity, in violation of 18 U.S.C. § 2422(b), carries a statutory

maximum of life imprisonment and, thus, is a Class A felony. Id. §§ 2422(b),

3559(a)(1). Therefore, a defendant who was originally convicted under § 2422(b)

and violates the terms of his supervised release can be sentenced to a maximum of

five years’ imprisonment upon revocation. See 18 U.S.C. § 3583(e)(3).

      Here, Marino’s eight-month sentence following the revocation of his

supervised release was substantively reasonable. First, Marino argues that the

district court placed too much weight on deterrence and punishment, but it was

well within the district court’s discretion to place more weight on these factors.

Kuhlman, 711 F.3d at 1327. It specifically discussed the need for deterrence,

emphasizing that Marino’s violations occurred soon after serving a 151-month

prison term and expressing some doubt about the deterrent value of additional

prison time. 18 U.S.C. § 3553(a)(2)(B), 3583(e). But it concluded that deterring

Marino from future criminal conduct was an important factor best served by a mid-

guideline range prison sentence since the record reflected that Marino had not

made a strong effort to comply with the terms of his supervision and had

committed another criminal offense. 18 U.S.C. § 3553(a)(1), (2)(B), 3583(e).


                                          4
               Case: 19-12101     Date Filed: 09/23/2019    Page: 5 of 6


Thus, the weight afforded to the need for deterrence was reasonable, and the

district court did not clearly err in weighing this factor more heavily than the other

§ 3553(a) factors. Kuhlman, 711 F.3d at 1326-27.

      Further, the district court balanced the need for deterrence against Marino’s

personal history and characteristics and the need to protect the public from his

crimes. The district court considered Marino’s personal history and characteristics,

including his lack of support in Georgia, his aunt’s financial and positive emotional

support from Ohio, his employment, his largely positive response to sex offender

treatment, and his alcohol problem. 18 U.S.C. § 3553(a)(l), 3583(e). While Marino

argues that his sentence does not contribute to the goal of protecting the public

because he will not receive treatment for his alcohol problem while in prison, the

district court considered the danger presented by Marino’s drunk driving and acted

within its discretion to address this issue by imposing a mid-guideline range prison

sentence and adding alcohol treatment to the terms of the supervised release

portion of Marino’s sentence. 18 U.S.C. §§ 3553(a)(1), (2)(C), 3583(e). Because

the district court did not commit a clear error of judgment in weighing the

§ 3553(a)(2) factors as it did, it also did not violate the parsimony principle in

imposing its sentence. Irey, 612 F.3d at 1190, 1196.

      Moreover, Marino’s 8-month sentence, in addition to being within his

guideline range of 5 to 11 months, was also well below the 60-month maximum


                                           5
              Case: 19-12101     Date Filed: 09/23/2019   Page: 6 of 6


prison term that the district court could have imposed, and both are indicators of a

substantively reasonable sentence. See 18 U.S.C. §§ 2422(b), 3583(e)(3),

3559(a)(l); Nagel, 835 F.3d at 1377; Hunt, 526 F.3d at 746. Based on the totality

of the circumstances, the district court’s sentence was substantively reasonable.

      AFFIRMED.




                                          6